Citation Nr: 1621930	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  11-31 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities, claimed as secondary to a low back condition, and alternatively as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.M.K., Counsel
INTRODUCTION

The Veteran had active duty service from May 1970 to April 1972.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a travel Board hearing in November 2012 before the undersigned Veterans Law Judge.  A copy of the hearing transcript has been associated with the electronic claims file.

When this case was previously before the Board in May 2014, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his currently diagnosed bilateral peripheral neuropathy of the lower extremities is related to service.  Specifically, he asserted in his November 2012 Board hearing that his neuropathy is caused by a low back disability.  However, initially, the Veteran claimed that his bilateral peripheral neuropathy of the lower extremities was related to Agent Orange exposure.  The Board has recharacterized the issue on appeal more broadly to take account of these multiple theories of entitlement.

To this point, the Board notes that VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, are presumptively service-connected.  38 U.S.C.A. § 1116(a) (1) (West 2014); 38 C.F.R. § 3.309(e) (2015).  A veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  The Veteran served in Vietnam during this timeframe and is presumed exposed to Agent Orange. 

In addition, effective for claims such as this one pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013)).  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  Under the new version of the regulation, early onset peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  Id.

The Board notes that, although the Veteran has sought entitlement to service connection for his peripheral neuropathy as due to Agent Orange exposure, the availability of service connection on a presumptive basis does not preclude consideration of service connection based on other theories of entitlement.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).  Organic diseases of the nervous system such as peripheral neuropathy are chronic and presumed service connected if they manifest to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a) (1) (West 2014); 38 C.F.R. §§ 3.307(a), 3.309(a).  Moreover, establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease.  38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994).

There is evidence of current peripheral neuropathy of somewhat uncertain nature and competent lay evidence of manifestations of symptoms of peripheral neuropathy within a year of separation from service.  To this point, the Veteran submitted correspondence in June 2014 that he sought treatment in 1972 for chronic pain.  The Veteran also testified before the undersigned that he had problems with his feet ever since he was discharged from service.

In response to the May 2014 remand, the Veteran was afforded a VA examination in April 2015; however, this examination did not address the theory of entitlement based on Agent Orange exposure.  As such, the Board finds that an addendum opinion should be sought on remand.

The Board also notes that in correspondence submitted in June 2015, the Veteran stated that he received treatment at a VA medical center in April 2015 and requested that these records be obtained in support of his claim.  The most recent VA treatment records contained in Virtual VA are dated in August 2011.  The Board finds that VA medical records should be obtained and associated with the electronic claims file.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain a copy of the Veteran's outstanding VA treatment records and associate them with the electronic claims file.  If additional VA records are not available, the AOJ should state this fact in a memorandum to be placed in the claims file.

2.  Obtain an addendum opinion from the VA examiner who conducted the April 2015 VA examination.  The examiner should be requested to review the claims file, to include a copy of this Remand, and provide an addendum in which she addresses whether the Veteran has had peripheral neuropathy during the pendency of this appeal, and, if so, the particular type of peripheral neuropathy, at any time since his military service.  

In answering this question, the examiner should consider the Veteran's statements that he had problems with his feet ever since he was discharged from service and sought treatment for pain in 1972, and should not cite the absence of treatment records as a basis for finding otherwise. 

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that: 

(a) the symptoms described by the Veteran in his November 2012 hearing before the undersigned and June 2014 correspondence regarding pain were an early manifestation of his peripheral neuropathy;

(b) the symptoms described by the Veteran were indicative of acute or subacute peripheral neuropathy or early onset peripheral neuropathy; or

(c) any current peripheral neuropathy is related to service, to include Agent Orange exposure.  In answering this question, the examiner should not use as a basis for her opinion the fact that peripheral neuropathy (other than acute or subacute or early onset peripheral neuropathy) is not on the list of diseases presumed service connected in veterans exposed to Agent Orange.

A complete rationale should accompany any opinion provided.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinions.

If the April 2015 examiner is unavailable, the claims file should be reviewed by another examiner with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Then, the AOJ should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the appellant's satisfaction, a Supplemental Statement of the Case should be furnished to the appellant and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




